Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 15/250,859 filed on 12/21/2020; Claims 1, 14, 21 have been amended; Claim 28 has been added; Claims 4, 7-13, 17, 20, 24, and 27have been cancelled; Claims 1, 14, and 21 are independent claims.  Claims 1-3, 5-6, 14-16, 18-19, 21-23, and 25-26, and 28 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. SHEPHERD, MICHAEL (Reg. No.: 64231) has agreed and authorized the Examiner to amend claims 1, 14, and 21; cancel claims 6, 19, and 26.

Examiner’s Amendments
Claims
Replacing claims 1-28 as following:
1. (Currently Amended)  A method for maintaining data, the method being implemented by one or more processors of a network computer system and comprising:
receiving, from a first device, information identifying updated data of a local application data set;

	determining one or more other devices that each include a respective copy of the local application data set;
 	identifying, based on the updated data, content data for transmission to each device of the one or more other devices, wherein the content data comprises differential data that is needed by each device to synchronize the local application data set of the device with the local application data set of the first device;
 	determining a push notification size suitable for each device of the one or more other devices;
 	segmenting, in accordance with the push notification size, the content data into multiple content segments;
 	generating, for each of the multiple content segments, metadata that specifies a sequence or configuration of the content segment, a manner in which the other device should consume the content segment, or both; and
generating and transmitting, over one or more networks, multiple push notifications to each device of the one or more other devices, wherein each of the multiple push notifications transmitted to each device of the one or more other devices include: (i) a respective content segment of the multiple content segments, (ii) the metadata for the respective content segment, and (iii) instructions that specify a set of operations for each device to implement to independently update the respective copy of the local application data set of the device to synchronize the local application data set of the device with the local application data set of the first device, wherein the instructions include a configuration parameter for use when each device performs the set of operations.

2. (Previously Presented) The method of claim 1, wherein the set of operations include an operation to: 
initiate a synchronization operation with the copy of the local application data set on the network computer system.

3. (Previously Presented) The method of claim 1, further comprising:
determining the set of operations for each device to implement to update the local application data set of the device without accessing the network computer system for the updated data. 

4. (Canceled)

5. (Previously Presented) The method of claim 1, wherein the instructions further specify a sequence in which each operation of the set of operations is to be performed on the device.

6. (Canceled) 

7.–13. (Canceled)


receiving, from a first device, information identifying updated data of a local application data set;
in response, updating a copy of the local application data set on the network computer system based on the updated data;
	determining one or more other devices that each include a respective copy of the local application data set;
 	identifying, based on the updated data, content data for transmission to each device of the one or more other devices, wherein the content data comprises differential data that is needed by each device to synchronize the local application data set of the device with the local application data set of the first device;
 	determining a push notification size suitable for each device of the one or more other devices;
 	segmenting, in accordance with the push notification size, the content data into multiple content segments;
 	generating, for each of the multiple content segments, metadata that specifies a sequence or configuration of the content segment, a manner in which the other device should consume the content segment, or both; and
generating and transmitting, over one or more networks, multiple push notifications to each device of the one or more other devices, wherein each of the multiple push notifications transmitted to each device of the one or more other devices , wherein the instructions include a configuration parameter for use when each device performs the set of operations.

15. (Previously Presented) The non-transitory computer readable medium of claim 14, wherein the set of operations include an operation to:
initiate a synchronization operation with the copy of the local application data set on the network computer system.

16. (Previously Presented) The non-transitory computer readable medium of claim 14, wherein the set of instructions, when executed by the one or more processors, cause the network computer system to perform operations that further include:
determining the set of operations for each device to implement to update the local application data set of the device without accessing the network computer system for the updated data. 

17. (Canceled)



19. (Canceled) 

20. (Canceled)

21. (Currently Amended)  A network computer system comprising:
	one or more processors;
	a memory resource to store a copy of a local application data set and a set of instructions, that when executed by the one or more processors, cause the network computer system to:
receive, from a first device, information identifying updated data of a local application data set;
in response, update a copy of the local application data set on the network computer system based on the updated data;
	determine one or more other devices that each include a respective copy of the local application data set;
 	identify, based on the updated data, content data for transmission to each device of the one or more other devices, wherein the content data comprises differential data that is needed by each device to synchronize the local application data set of the device with the local application data set of the first device;

 	segment, in accordance with the push notification size, the content data into multiple content segments;
 	generate, for each of the multiple content segments, metadata that specifies a sequence or configuration of the content segment, a manner in which the other device should consume the content segment, or both; and
generate and transmit, over one or more networks, multiple push notifications to each device of the one or more other devices, wherein each of the multiple push notifications transmitted to each device of the one or more other devices include: (i) a respective content segment of the multiple content segments, (ii) the metadata for the respective content segment, and (iii) instructions that specify a set of operations for each device to implement to independently update the respective copy of the local application data set of the device to synchronize the local application data set of the device with the local application data set of the first device, wherein the instructions include a configuration parameter for use when each device performs the set of operations.

22. (Previously Presented) The network computer system of claim 21, wherein the set of operations include an operation to:
initiate a synchronization operation with the copy of the local application data set stored in the network computer system.


determine the set of operations for each device to implement to update the local application data set of the device without accessing the network computer system for the updated data. 

24. (Canceled)

25. (Previously Presented) The network computer system of claim 21, wherein the instructions further specify a sequence in which each operation of the set of operations is to be performed on the device.

26. (Previously Presented) The network computer system of claim 21, wherein the instructions include a configuration parameter for use when each device performs the set of operations.

27. (Canceled)

28. (Previously Presented) The method of claim 1, wherein determining the push notification size suitable for each of the one or more other devices comprises determining the push notification size based on one or more of a computing platform of the device, other applications in use on the device, or content of the content data.
Examiner's Statement of reason for Allowance
Claims 1-3, 5, 14-16, 18, 21-23, 25, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a method/system/non-transitory machine-readable storage medium for a mobile computing device is operated to receive a trigger at a first instance.  The trigger may be associated with a predefined condition or event or action.  The mobile computing device may detect the predefined condition or event at a second instance.  In response to detecting the predefined condition or event, a notification is activated on the mobile computing device that is based on the trigger. 
The closest prior arts are Gorgenyi et al. (“Gorgenyi,” US 2014/0370911, Clark et al. (“Clark,” US 2013/0332538), and Batchu et al. (“Batchu,” US 8,918,529) are generally directed to updating a network application data set when a corresponding local application data set is updated on an end user device. Other devices each including corresponding local application data set are determined.  Push notification is sent to each of the latter devices to trigger each of the latter devices to update the corresponding local application data set of the device, where one of the latter devices is triggered to retrieve data for synchronizing the local application data set. 
However, none of Gorgenyi, Clark, and Batchu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 14, and 21.  For examples, it failed to teach “identifying, based on the updated data, content data for transmission to each device of the one or more other devices, wherein the content data comprises differential data that is needed by each device to synchronize the local application data set of the device with the local application data set of the first device; determining a push notification size suitable for each device of the one or more other devices; segmenting, in accordance with the push notification size, the content data into multiple content segments; generating, for each of the multiple content segments, metadata that specifies a sequence or configuration of the content segment, a manner in which the other device should consume the content segment, or both; and generating and transmitting, over one or more networks, multiple push notifications to each device of the one or more other devices, wherein each of the multiple push notifications transmitted to each device of the one or more other devices include: (i) a respective content segment of the multiple content segments, (ii) the metadata for the respective content segment, and (iii) instructions that specify a set of operations for each device to implement to independently update the respective copy of the local application data set of the device to synchronize the local application data set of the device with the local application data set of the first device, wherein the instructions include a configuration parameter for use when each device performs the set of operations.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 14, and 21 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
February 10th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439